Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 1 of 12. PageID #: 501




         Exhibit A
      Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 2 of 12. PageID #: 502




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 ADELMAN TRUCK PARTS                                      CASE NO. 5:17-CV-2598
 CORPORATION,

                  Plaintiff,                           PLAINTIFF’S ANSWERS AND
                                                      RESPONSES TO DEFENDANT’S
 v.
                                                   FIRST SET OF WRITTEN DISCOVERY
 JONES TRANSPORT, ET AL.                                       DEMANDS

                  Defendants.



General Objection:

Plaintiff object to the Definitions and Instructions set forth in Defendant’s First Set
of Written Discovery Demands to the extent that they ask for narrative responses
more appropriately sought via an interrogatory (and therefore exceed the number
of permissible Interrogatories allowed pursuant to Rule 33 of the Federal Rules of
Civil Procedure), are vague, confusing, or overly broad as to time and/or scope.

      I.      Requests for Production.

      1. All documents, information, records, statements, and communications pertaining

           to the Caterpillar C-7 Motor bearing serial number KAL61215.

           RESPONSE:

           See contract documents previously produced. No other documents.




                                         Page 1 of 11
Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 3 of 12. PageID #: 503



2. All documents, information, records, statements, and communications pertaining

   to Don Jones.

   RESPONSE:

   See contract documents previously produced. Further, see documents produced

   by Jones in discovery.



3. All documents, information, records, statements, manuals, employee handbooks,

   or internal memoranda pertaining to your policies and standards concerning

   obtaining used diesel motors.

   RESPONSE:

   Objection. Discovery of the information sought pursuant to this Request is not

   warranted when balancing the considerations enumerated in Fed. R. Civ. P.

   26(b)(1).

   As to the Objection:



   Michael J. Kahlenberg (0082435)


   Without waiving the Objection, Adelman’s does not possess written policies,

   manuals, handbooks or other documents that are responsive to this request.




                                   Page 2 of 11
Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 4 of 12. PageID #: 504



4. All documents, information, records, statements, manuals, employee handbooks,

   or internal memoranda pertaining to your policies and standards concerning testing

   used diesel motors that you obtain.

   RESPONSE:

   Objection. Discovery of the information sought pursuant to this Request is not

   warranted when balancing the considerations enumerated in Fed. R. Civ. P.

   26(b)(1).

   As to the Objection:



   Michael J. Kahlenberg (0082435)


   Without waiving the Objection, Adelman’s does not possess written policies,

   manuals, handbooks or other documents that are responsive to this request.



5. All documents, information, records, statements, manuals, employee handbooks,

   or internal memoranda pertaining to your policies and standards concerning

   customer returns, refunds, and replacements.

   RESPONSE:

   All policies for returns, refunds, and replacements are covered on Adelman’s

   standard terms and conditions of the previously produced contract documents.




                                  Page 3 of 11
Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 5 of 12. PageID #: 505



6. All documents, information, records, statements, manuals, employee handbooks,

   or internal memoranda pertaining to the “Adelman’s Truck Parts Sales Agreement”

   form, an example of which is attached to these demands as Exhibit A.

   RESPONSE:

   Objection. Vague. Overly broad as to scope. Discovery of the information sought

   pursuant to this Request is not warranted when balancing the considerations

   enumerated in Fed. R. Civ. P. 26(b)(1).

   As to the Objection:



   Michael J. Kahlenberg (0082435)


   Without waiving the Objection, Adelman’s does not possess any responsive

   materials.



7. All previous and/or subsequent versions of the “Adelman’s Truck Parts Sales

   Agreement” form, or of any other standard form terms-and-conditions that you

   have ever required a customer to sign, dating back to September 29, 1986.

   RESPONSE:

   Objection. Vague. Overly broad as to scope. Discovery of the information sought

   pursuant to this Request is not warranted when balancing the considerations

   enumerated in Fed. R. Civ. P. 26(b)(1). Mr. Jones did not sign any other version

   of the referenced document




                                 Page 4 of 11
Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 6 of 12. PageID #: 506



   As to the Objection:



   Michael J. Kahlenberg (0082435)


   Without waiving the Objection, Adelman’s does not possess any responsive

   materials.



8. All documents, information, records, statements and communications pertaining to

   any investigations of Adelman’s by any law enforcement or government agency

   that involved any allegations of fraudulent activity, dating back to September 29,

   1986.

   RESPONSE:

   Objection. Discovery of the information sought pursuant to this Request is not

   warranted when balancing the considerations enumerated in Fed. R. Civ. P.

   26(b)(1). Jones is better served seeking this discovery from whatever law

   enforcement or government agency it believes would have ever conducted such

   investigations.

   As to the Objection:



   Michael J. Kahlenberg (0082435)


   Without waiving the Objection, Adelman’s does not possess any responsive

   materials.




                                  Page 5 of 11
Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 7 of 12. PageID #: 507




9. All documents, information, records, statements, and communications pertaining

   to any investigations of Adelman’s by any law enforcement or government agency

   that involved any allegations that Adelman’s refused to refund or replace a

   purchase, dating back to September 29, 1986.

   RESPONSE:

   Objection. Discovery of the information sought pursuant to this Request is not

   warranted when balancing the considerations enumerated in Fed. R. Civ. P.

   26(b)(1).

   As to the Objection:



   Michael J. Kahlenberg (0082435)


   Without waiving the Objection, Adelman’s does not possess any responsive

   materials.




                                Page 6 of 11
Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 8 of 12. PageID #: 508



10. Any documents, information, records, statements, and communications pertaining

   to any customer complaint involving any allegations that Adelman’s refused to

   refund or replace a purchase, dating back to October 11, 2014.

   RESPONSE:

   Objection. Discovery of the information sought pursuant to this Request is not

   warranted when balancing the considerations enumerated in Fed. R. Civ. P.

   26(b)(1).

   As to the Objection:



   Michael J. Kahlenberg (0082435)


   Without waiving the Objection, Adelman’s does not possess any responsive

   materials.



11. Any documents, information, records, statements, and communications pertaining

   to any customer complaint involving any allegations of fraudulent activity, dating

   back to October 11, 2014.

   RESPONSE:

   Objection. Vague and confusing. Whose “fraudulent activity?” Discovery of the

   information sought pursuant to this Request is not warranted when balancing the

   considerations enumerated in Fed. R. Civ. P. 26(b)(1).

   As to the Objection:



   Michael J. Kahlenberg (0082435)

                                  Page 7 of 11
Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 9 of 12. PageID #: 509



      Without waiving the Objection, Adelman’s does not possess any responsive

      materials.




II.      Interrogatories.

1. Identify the person or company from whom you purchased the Caterpillar C-7

      Motor bearing serial number KAL61215.

      ANSWER:

      Adelman’s has no record of same.

2. State the VIN number of the vehicle from which you took the Caterpillar C-7 Motor

      bearing serial number KAL61215.

      ANSWER:

      Adelman’s has no record of same.

3. Explain how the Caterpillar C-7 Motor bearing serial number KAL61215 was

      transported to your location in Canton, Ohio, including the identity of any person

      who drove the vehicle containing the aforementioned Motor to your location in

      Canton, Ohio.

      ANSWER:

      Adelman’s has no record of same.

4. Explain how you tested the Caterpillar C-7 Motor bearing serial number KAL61215,

      including the identity of any person present when you tested the aforementioned

      Motor.

      ANSWER:

      Objection. Requires a narrative response. Better addressed at a deposition.

                                     Page 8 of 11
Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 10 of 12. PageID #: 510




   As to the Objection:



   Michael J. Kahlenberg (0082435)


   Without waiving the objection, the engine was run tested and a mechanical oil

   gauge was used to determine the oil pressure. An engine scanner was plugged in

   to the engine to obtain its current mileage. Adelman’s engine specialist, Chris Ives,

   handled the engine testing. Adelman’s engine salesman’s Billy Betz would have

   been present when the ECM was hooked up.



5. Identify each person who came into contact with the Caterpillar C-7 Motor bearing

   serial number KAL61215 beginning with the time that you took possession of the

   aforementioned Motor and ending with the time that you deposited the Motor into

   the care of Ward Transport & Logistics Corp.

   ANSWER:

   Chris Ives – Adelman’s engine specialist

   Billy Betz – Adelman’s engine salesman

   Eric Burchett – Adelman’s shipping specialist.




                                   Page 9 of 11
Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 11 of 12. PageID #: 511



6. List each and every Caterpillar C-& [SIC] Motor bearing a serial number beginning

   with “WAX” that has been part of your inventory during the period beginning

   October 1, 2017 and ending with the date of these Interrogatories.

   ANSWER:

   Objection. Discovery of the information sought pursuant to this Request is not

   warranted when balancing the considerations enumerated in Fed. R. Civ. P.

   26(b)(1).

   As to the Objection:



   Michael J. Kahlenberg (0082435)

   Without waiving the objection. None.
                                     Respectfully Submitted,

                                     /s/ John J. Rambacher
                                     John J. Rambacher, Esq. (0036760)
                                     Winkhart & Rambacher, Inc.
                                     825 S. Main St.
                                     North Canton, OH
                                     P:     (330) 639-2440
                                     F:     (330) 639-2441
                                     E:     jrambacher@wr-law.com

                                     Michael J. Kahlenberg, Esq. (0082435)
                                     Kahlenberg Law, LLC
                                     825 S. Main St.
                                     North Canton, OH
                                     P:    (330) 639-2442
                                     F:    (330) 639-2443
                                     E:    mike@kahlenberglaw.com

                                     Counsel for Plaintiff




                                 Page 10 of 11
   Case: 5:17-cv-02598-JRA Doc #: 36-8 Filed: 11/26/18 12 of 12. PageID #: 512




                             CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2018, pursuant to Fed. Civ. P. 5(b)(2)(E), I
electronically filed the foregoing with the Clerk of the Court using the CM/ECF system
and notification of such filing was sent by electronic mail as authorized by Fed. Civ. P.
5(b)(3) and L.R. 5.1 to:

         Jonathan R. Miller, Esq.
         Salem Community Law Office
         301 N. Main St., Suite 2415
         Winston-Salem, NC 27101
         jmiller@salemcommunitylaw.com
         Counsel for Defendants



                                         /s/ John J. Rambacher
                                         Counsel for Plaintiff




                                     Page 11 of 11
